FILED
                            NOT FOR PUBLICATION                             MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT H. GRUNDSTEIN, Esquire,                   No. 12-35697

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00283-MJP

  v.
                                                 MEMORANDUM*
WASHINGTON STATE; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Robert H. Grundstein, a disbarred Washington attorney, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C § 1983 action arising from a

prior state court action concerning his deceased mother’s estate. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Canatella v. California,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
304 F.3d 843, 852 (9th Cir. 2002) (dismissal for lack of standing); Noel v. Hall,

341 F.3d 1148, 1154 (9th Cir. 2003) (dismissal under Rooker-Feldman doctrine).

We affirm.

       The district court properly dismissed for lack of standing Grundstein’s

general challenge to the constitutionality of the state court rule regarding

unpublished opinions. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

(1992) (constitutional standing requires an “injury in fact,” causation, and

redressability); Canatella, 304 F.3d at 852 (“In the particular context of injunctive

and declaratory relief, a plaintiff must show that he has suffered or is threatened

with a concrete and particularized legal harm, . . . coupled with a sufficient

likelihood that he will again be wronged in a similar way.” (citations and internal

quotation marks omitted)).

      To the extent that Grundstein also challenges the state court judgment, and

the constitutionality of the state court rule regarding unpublished opinions as

applied in that action, the district court properly dismissed under the Rooker-

Feldman doctrine because those claims amount to a forbidden “de facto appeal” of




                                           2                                      12-35697
a state court judgment and raise constitutional claims that are “inextricably

intertwined” with that state court judgment. Noel, 341 F.3d at 1158.

      AFFIRMED.




                                          3                                     12-35697